Name: Commission Regulation (EEC) No 3677/91 of 17 December 1991 amending Regulation (EEC) No 3813/90 laying down the level of the accession compensatory amounts for milk and milk products applicable in trade between the Community of Ten and Portugal and between Portugal and third countries
 Type: Regulation
 Subject Matter: trade policy;  Europe;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 349/ 18 Official Journal of the European Communities 18 . 12. 91 COMMISSION REGULATION (EEC) No 3677/91 of 17 December 1991 amending Regulation (EEC) No 3813/90 laying down the level of the accession compensatory amounts for milk and milk products applicable in trade between the Community of Ten and Portugal and between Portugal and third countries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3640/90 of 11 December 1990 laying down general rules for the system of accession compensatory amounts for milk and milk products during the second stage of the accession of Portugal ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 3813/90 (2), as last amended by Regulation (EEC) No 1766/91 (3), lays down the level of the accession compensatory amounts for milk and milk products applicable in trade between the Community of Ten and Portugal and between Portugal and third countries from 1 January 1991 ; whereas it is necessary, in the Annex to Regulation (EEC) No 3813/90, to align the nomenclature of accession compensatory amounts with the tariff and statistical nomenclature, as defined in Annex I to Council Regula ­ tion (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), as last amended by Commission Regulation (EEC) No 3537/91 (% with regard to CN code 0406 10 from 1 January 1992 ; Article 1 CN codes 0404 10 , ex 0406 10, ex 0406 90 91 , ex 0406 90 93, ex 0406 90 97 and ex 0406 90 99 and foot ­ note 2 to the Annex to Regulation (EEC) No 3813/90 are hereby replaced by the text contained in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  OJ No L 362, 27. 12. 1990, p. 3 . (2) OJ No L 366, 29. 12. 1990, p. 18 . (3) OJ No L 158 , 22. 6. 1991 , p. 36. (4) OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 335, 6. 12. 1991 , p. 9 . / 18 . 12. 91 Official Journal of the European Communities No L 349/19 ANNEX CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 040410  whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter 0404 90  other Q :   not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 % and of a fat content, by weight : 0404 90 11     not exceeding 1,5 % 37,57 0404 90 13     exceeding 1,5 %, but not exceeding 27 % 27,46 0404 90 19     exceeding 27 %    exceeding 45 % , and of a fat content, by weight : 21,24 0404 90 31     not exceeding 1,5 % 37,57 0404 90 33     exceeding 1,5 % but not exceeding 27 % 27,46 0404 90 39     exceeding 27 %   other, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 %, and of a fat content, by weight : 21,24 0404 90 51     not exceeding 1,5 % 0,3757 per kg (4) 0404 90 53     exceeding 1,5 % but not exceeding 27 % 0,2746 per kg (4) 0404 90 59     exceeding 27 %    exceeding 42 %, and of a fat content, by weight : 0,2124 per kg (4) 0404 90 91     not exceeding 1,5 % 0,3757 per kg (4) 0404 90 93     exceeding 1,5 % but not exceeding 27 % 0,2746 per kg (4) 0404 90 99     exceeding 27 % 0,2124 per kg (4) 0406 Cheese and curd : ex 0406 10  Fresh cheese (not matured), including whey cheese and curd (excluding salted Riccotta and cheese manufactured exclusi ­ vely from sheep's or goat's milk) : ex 0406 10 20   of a fat content, by weight, not exceeding 40 % :    of a water content calculated, by weight, of the non-fatty matter exceeding 47 % but not exceeding 72 % 12,46   other 4,30 ex 0406 10 80   other 4,30 0406 20  grated or powdered cheese, of all kinds : 0406 20 10   Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 10,65 0406 20 90   other 12,83 0406 30  processed cheese, not grated or powdered : \ No L 349/20 Official Journal of the European Communities 18 . 12. 91 CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 0406 30 10   in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger) ; put up for retail sale, of a fat content by weight in the dry matter not exceeding 56 % 14,08 0406 30 31 ' 0406 30 39 0406 30 90   other 12,83 ex 0406 40 00 - blue-veined cheese (excluding cheese manufactured exclusi ­ vely from sheep's or goat's milk 9,44 ex 0406 90  ( other cheese (excluding cheese manufactured exclusively from sheep's or goat's milk): ex 0406 90 11   for processing   other : 12,83 ex 0406 90 13    Emmentaler 14,08 ex 0406 90 15    Gruyere, Sbrinz 14,08 ex 0406 90 17    Bergkase, Appenzell , Fromage fribourgeois, Vacherin Mont d'Or and TSte de Moine 14,08 ex 0406 90 19 Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 10,65 ex 0406 90 21    Cheddar 12,83 ex 0406 90 23    Edam 12,46 ex 0406 90 25    Tilsit 12,46 ex 0406 90 27    Butterkase 12,46 ex 0406 90 29    Kashkaval    Feta : 12,46 ex 0406 90 31     of sheep's milk or buffalo milk in containers contai ­ ning brine, or in sheep or goatskin bottles  ex 0406 90 33     other 12,46 ex 0406 90 35    Kefalotyri 12,46 ex 0406 90 37    Finlandia 12,46 ex 0406 90 39    Jarlsberg    other : 12,46 0406 90 50 I  cheese of sheep's milk or buffalo milk in containers, containing brine, or in sheep or goatskin bottles     other : _____ 0f a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter :       not exceeding 47 % : 0406 90 61        Grana-Padano, Parmigiano-Reggiano  0406 90 63        Fiore Sardo, Pecorino  ex 0406 90 69        other 12,46 12,46 18 . 12. 91 Official Journal of the European Communities No L 349/21 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) ex 406 90 93       exceeding 72 % : 4,30 ex 0406 90 99      other : 4,30 1702 Other sugars, including chemically pure lactose , maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : 1702 10  lactose and lactose syrup (8) : 1702 10 90   other  2106 Food preparations not elsewhere specified or included : 2106 90  other :   flavoured or coloured sugar syrups :    other : 2106 90 51     lactose syrup  (') The compensatory amount per 100 kg net of these products shall be equal to an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kg net of the product multiplied by ECU 0,0249. (2) 'Products intended for human consumption' are products other than those denatured in accordance with the provisions of Commission Regulation (EEC) No 1725/79 (OJ No L 199, 7. 8 . 1979, p. 1 ) or Commission Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12. 1984, p. 65) or those placed in Portugal under the arrangements laid down in Commission Regula ­ tion (EEC) No 1624/76 (OJ No L 186, 6. 7. 1976, p. 9), or Commission Regulation (EEC) No 3398/91 (OJ No L 320, 22. 11 . 191 , p. 16). (3) The compensatory amount per 100 kg net of these products shall be equal to an amount corresponding to the quantity in kilograms of the non-fat solids contained in 100 kg net of the product multiplied by ECU 0,2739. (4) The compensatory amount per 100 kg net of these products is equal to the amount per kilogram indicated multiplied by the weight of milk and cream contained in 100 kg of finished product less an amount for the percentage of sucrose or other sweetening matter content of 100 kg net of product multiplied by the compensatory amount applicable to 1 kg of white sugar. Where the result of the subtraction is negative, the resulting amount is to be charged on imported or granted on exports by the Member State concerned other than Spain or Portugal . (*) The compensatory amount per 100 kg net of these products is equal to the amount indicated less an amount for the percentage of sucrose or other sweetening matter content of 100 kg net of product multiplied by the compensatory amount applicable to 1 kg of white sugar. Where the result of the subtraction is negative, the resulting amount is to be charged on imports or granted on exports by the Member State concerned other than Spain or Portugal. (') The compensatory amount per 100 kg net of these products is equal to the amount corresponding to the quantity in kilograms of the non-fat milk solids contained in 100 kg net of product multiplied by ECU 0,2739, less an amount for the percentage of sucrose or other sweetening matter content of 100 kg net of product multiplied by the compensatory amount applicable to 1 kg of white sugar. Where the result of the subtraction is negative, the resulting amount is to be charged on imports or granted on exports by the Member State concerned other than Spain or Portugal . (J) The accession compensatory amount for products comprising various milk products is equal to the sum of the compensa ­ tory amounts applicable to each of the constituents taking account of the quantities incorporated . (8) In accordance with Council Regulation (EEC) No 504/86 (OJ No L 54, 1 . 3. 1986, p. 54), the accession compensatory amount for products falling within CN code 1702 10 10 shall be the same as for those falling within CN code 1702 10 90. NB : In the case of goat s and sheep s milk and cream and the cheeses manufactured exclusively from these products :  the analysis check shall be carried out by immunochemical and/or electrophoretic methods, supplemented as necessary by HPLC analyses,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the milk or cream in question consists solely of the product obtained exclusively from sheep or goats or, as appropriate, that the cheese in question was manufactured exclusively from sheep's or goat's milk.